DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on June 23, 2022.  Claims 1-20 are pending.  Claims 1 and 15 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 13-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0037223 to Goto et al. (hereinafter “Goto”).
Claims 1, 3-5, 13-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto.
With respect to independent claims 1 and 15, Goto discloses determine that a current lane of vehicle operation is branched at a location into a through lane and a deceleration lane based on first sensor data indicating an increased width of the current lane exceeding a predetermined width at the location (see paragraphs [0050] and :  In contrast, in S7, the CPU 41 determines, on the basis of the vehicle information acquired in S1 and the road shape acquired in S2, whether the vehicle moves into a deceleration lane (exit road) that is the control subject section. The deceleration lane is provided, for example, at an interchange or junction of a highway to allow vehicles to exit main lanes. Further, the deceleration lane is provided to allow vehicles to enter a rest area or a parking area.); 
then determine the vehicle is operating in one of (a) the deceleration lane, or (b) the through lane, based on second sensor data (see paragraph [0051]:  if the CPU 41 determines that the vehicle does not move into the deceleration lane (exit road) (NO in S7), the program proceeds to S9.); and 
then, one of (a) activate an assist feature of the vehicle to a disabled state based on determining the vehicle is in the deceleration lane, or (b) maintain the assist feature of the vehicle in an enabled state based on determining the vehicle is in the through lane (see paragraphs [0054] and [0056]:  The CPU 41 determines, on the basis of the vehicle information acquired in S1 and the surrounding environment, whether there is another vehicle ahead and whether the present vehicle speed of the vehicle is slower than a set speed (e.g., 90% of the speed limit of the road where the vehicle travels). the CPU 41 instructs the vehicle control ECU 20 to start the ‘tracking traveling’. As a result, the vehicle control ECU 20 that receives the instruction signal starts processing related to the autonomous driving control, and the vehicle starts using the autonomous driving control to travel. The ‘tracking traveling’ is control that allows the vehicle to travel while maintaining a predetermined distance (e.g., 10 m) from another vehicle ahead as far as within a set speed (e.g., 90% of the speed limit of the road where the vehicle travels). In the autonomous driving control, control that causes the vehicle to travel almost in the middle of a lane without deviating from the lane is performed in parallel with the above control.).
With respect to dependent claims 3 and 17, Goto discloses  wherein the instructions further include instructions to identify a junction of a road and a current road of vehicle operation based on the junction being within a specified distance of the vehicle (see paragraphs [0045] and [0050]:  If determining that there is a curve ahead in the direction of travel, in S4, the CPU 41 calculates, on the basis of the present vehicle speed of the vehicle and a distance to the start point of the curve, a location (deceleration start location) where the vehicle needs to start decelerating so that the vehicle can decelerate to a speed corresponding to the radius of curvature of the curve before entering the curve. The CPU 41 determines, on the basis of the vehicle information acquired in S1 and the road shape acquired in S2, whether the vehicle moves into a deceleration lane (exit road) that is the control subject section. The deceleration lane is provided, for example, at an interchange or junction of a highway to allow vehicles to exit main lanes.).
With respect to dependent claims 4 and 18, Goto discloses wherein the instructions further include instructions to determine that the current lane is branched into the through lane and the deceleration lane based further on identifying the junction (see paragraph [0050]:  the CPU 41 determines, on the basis of the vehicle information acquired in S1 and the road shape acquired in S2, whether the vehicle moves into a deceleration lane (exit road) that is the control subject section. The deceleration lane is provided, for example, at an interchange or junction of a highway to allow vehicles to exit main lanes.).
With respect to dependent claim 5, Goto discloses wherein a distance from the location to the junction is less than the specified distance (see paragraphs [0047], [0050] and [0097]:  the CPU 41 calculates, on the basis of the present vehicle speed of the vehicle and a distance to the start point of the curve, a location (deceleration start location) where the vehicle needs to start decelerating so that the vehicle can decelerate to a speed corresponding to the radius of curvature of the curve before entering the curve.  The deceleration lane is provided, for example, at an interchange or junction of a highway to allow vehicles to exit main lanes.  When a distance to the deceleration start location for the curve connected to the lane where the vehicle travels is less than a distance to the deceleration start location for the curve that is the control subject for the ‘speed management (curve)’, the deceleration rate is increased in accordance with the deceleration start location for the curve connected to the lane where the vehicle travels.).
With respect to dependent claim 13, Goto discloses wherein the instructions further include instructions to operate the vehicle based on the assist feature when the assist feature is in the enabled state (see paragraph [0052]:  the vehicle control ECU 20 that receives the instruction signal starts processing related to the autonomous driving control, and the vehicle starts using the autonomous driving control to travel.).
With respect to dependent claim 14, Goto discloses wherein the instructions further include instructions to adjust at least one of a speed of the vehicle and a distance between the vehicle and another vehicle based on the assist feature (see paragraph [0097]:  If the CPU 41 determines that the branching lanes each connect to curves and that the vehicle travels in a lane different from a lane connecting to a curve that is the control subject for the ‘speed management (curve)’ (YES in S56), the control content of the ‘speed management (curve)’ is changed (S57). Specifically, when a distance to the deceleration start location for the curve connected to the lane where the vehicle travels is less than a distance to the deceleration start location for the curve that is the control subject for the ‘speed management (curve)’, the deceleration rate is increased in accordance with the deceleration start location for the curve connected to the lane where the vehicle travels.).

Allowable Subject Matter
Claims 2, 6-12, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661